USCA11 Case: 18-11840        Date Filed: 10/14/2020     Page: 1 of 32



                                                                 [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 18-11840
                             ________________________

                        D.C. Docket No. 9:17-cr-80080-BB-1



UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellee,

versus

CORRY E. PEARSON,

                                                      Defendant - Appellant.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                   (October 14, 2020)

Before MARTIN, NEWSOM, and BALDOCK,∗ Circuit Judges.

BALDOCK, Circuit Judge:



∗ Honorable Bobby R. Baldock, United States Circuit Judge for the Tenth Circuit, sitting by
designation.
         USCA11 Case: 18-11840        Date Filed: 10/14/2020   Page: 2 of 32



      Between 2012 and 2014, “Tax King” held itself out as an income tax

preparation business with its principal office located in West Palm Beach, Florida.

In May 2017, a grand jury indicted Tax King’s sole owner, director, officer, and

registered agent, Defendant Corry E. Pearson, on numerous counts of criminal

misconduct related to his role in a federal income tax fraud scheme. Following a

trial at which Defendant’s knowledge of and participation in the scheme were the

key foci, a petit jury convicted him on one count of conspiracy to commit wire fraud

in violation of 18 U.S.C. § 1349, sixteen counts of wire fraud in violation of 18

U.S.C. § 1343, eight counts of aggravated identity theft in violation of 18 U.S.C.

§ 1028A(a)(1), two counts of money laundering in violation of 18 U.S.C.

§ 1956(a)(1)(B)(i), and three counts of money laundering in violation of 18 U.S.C.

§ 1957. The district court sentenced Defendant to 100-months’ imprisonment on the

conspiracy, wire fraud, and money laundering counts, to be followed by 24-months’

imprisonment on the aggravated identity theft counts. Defendant now appeals his

convictions and sentence, raising myriad issues. Our jurisdiction arises under 28

U.S.C. § 1291 and 18 U.S.C. § 3742(a). We affirm. In so doing, we set forth the

facts only as necessary to our brief analyses of the issues.

      On appeal, Defendant raises the following six issues related to his convictions:

(1) whether the district court erroneously denied Defendant’s motion for a mistrial;

(2) whether the district court erroneously denied Defendant’s motion to sever certain

                                           2
         USCA11 Case: 18-11840        Date Filed: 10/14/2020   Page: 3 of 32



counts from the indictment; (3) whether the district court erroneously denied

Defendant’s two motions to suppress evidence; (4) whether the district court

erroneously denied Defendant’s three motions in limine; (5) whether the proof at

trial varied materially from the indictment resulting in an impermissible constructive

amendment to or variance from the indictment; and (6) whether the district court

erroneously denied Defendant’s motion for judgment of acquittal based on

insufficiency of the evidence. Defendant asks us to reverse and remand his case to

the district court with instructions to discharge him or, in the alternative, grant him

a new trial. Defendant also raises one issue related to his sentencing: whether, for

purposes of determining Defendant’s base offense level, the district court erred in

calculating the amount of loss attributable to Defendant. On this issue, Defendant

asks us to remand for resentencing.

      1. Motion for Mistrial

      Defendant’s trial commenced on Wednesday, August 30, 2017, with the

selection of a 15-member jury, comprised of twelve regular and three alternate

jurors. On the first three days of trial, August 31, September 1, and September 5,

the Government called nineteen witnesses, nine of whom testified to identity theft,

and introduced nearly 150 exhibits. On Wednesday, September 6, with Hurricane

Irma looming, defense counsel Stine asked the court to recess trial until after the

hurricane. Explaining the jurors would have difficulty focusing under current

                                          3
         USCA11 Case: 18-11840        Date Filed: 10/14/2020   Page: 4 of 32



conditions, counsel commented: “I’m just asking that we just restart at some point

later whenever this ends, whatever this becomes. Because there’s no prejudice to

anybody.” Counsel further noted all of the Government’s civilian witnesses had

testified. Only Government agents had yet to testify and the defense did not intend

to call any witnesses. Co-defense counsel Hanna joined in the request as did the

Government, whereupon the court recessed for the day.

      Federal courts in the Southern District of Florida were closed indefinitely

beginning on September 7 and remained closed until Monday, September 18. On

September 13, after the hurricane had passed, defense counsel Stine contacted the

court to advise of his limited availability due to the effects of the hurricane on his

home and farm. Counsel informed the court that his residence and farm were without

power or plumbing. Counsel represented that based on the storm damage to his

property, “his availability is exceptionally limited.” For this reason and due to the

court’s concerns about juror availability in the aftermath of the hurricane, the court

ordered the trial to resume on September 25, one week after the federal courts

reopened. Defendant did not object.

      On Monday, September 25, the parties appeared. The court informed them

that two jurors were out of the country and would not be available until September

27. The court asked the parties if they wished to replace the two absent jurors with

alternates and proceed that day. Instead of agreeing to utilize the alternate jurors or

                                          4
          USCA11 Case: 18-11840        Date Filed: 10/14/2020     Page: 5 of 32



delay the resumption of trial two additional days, Defendant moved for a mistrial

and arguments ensued. In an order delivered from the bench, the court observed that

the missing jurors were still under its admonition to discuss or speak about the case

with no one and that this admonition applied both within and without Miami-Dade

County. The court reasoned: “So in terms of the court’s concern that there was any

issue relating to the jurors’ travel and the effect on the Defendant’s right to a fair

trial, the court sees no argument that would have merit.”

      Turning to concerns about the jurors’ recollections due to the delay, the court

explained it had permitted the jurors to take notes and had observed all the jurors,

regular and alternate, taking notes throughout the course of trial. The court further

explained that the parties would have the opportunity to remind the jury of the

evidence in their closing arguments. And with this the court issued its ruling:

      So addressing each of the arguments that have been made for a
      mistrial—that is, the delay, the mismanagement, the fact that two jurors
      are in foreign countries, and the fact that the jurors may have not
      recalled all of the testimony—the court certainly does not believe that
      there has been any effect on the Defendant’s right to a fair trial, and the
      motion for mistrial is denied.

The court scheduled trial to resume on Wednesday, September 27.

      On direct appeal, we review the denial of a motion for a mistrial for an abuse

of discretion. Renico v. Lett, 559 U.S. 766, 772–73 (2010). “The decision whether

to grant a mistrial is reserved to the ‘broad discretion’ of the trial judge.” Id. at 774.

The district court may declare a mistrial when, “taking all the circumstances into
                                            5
         USCA11 Case: 18-11840        Date Filed: 10/14/2020   Page: 6 of 32



consideration,” there is a “high degree” of necessity, sometimes referred to as

“manifest necessity.” Id. at 773–74 (emphasis added) (internal quotation marks

omitted). District courts “are to exercise a sound discretion on the subject; and it is

impossible to define all the circumstances which would render it proper to interfere.”

United States v. Perez, 22 U.S. 579, 579 (1824) (Story, J.). We can say however,

that the power to declare a mistrial “ought to be used with the greatest of caution,

under urgent circumstances, and for very plain and obvious [reasons].” Renico, 559
U.S. at 774 (quoting Perez, 22 U.S. at 579).

      Considering all the circumstances surrounding the 22-day delay of the trial in

this case, from September 6 until September 27, as well as the extent and nature of

the evidence presented by the Government prior to the delay, we hold the district

court did not abuse its discretion in denying Defendant’s motion for a mistrial. Cf.

United States v. Hay, 122 F.3d 1233, 1235–36 (9th Cir. 1997) (where jury heard

complex, technical evidence against defendants over the course of nearly four

months, forty-eight day delay between the close of evidence and jury deliberations

deemed prejudicial). After Hurricane Irma had passed through Florida, the earliest

the court could have resumed trial would have been Monday, September 18, the day

the federal courthouse reopened. The court waited without objection until the

following Monday, September 25, in part because of defense counsel Stine’s limited

availability. On September 25, after unsuccessfully moving for a mistrial, Defendant

                                          6
         USCA11 Case: 18-11840       Date Filed: 10/14/2020    Page: 7 of 32



agreed to an additional two-day delay because he believed the missing jurors would

be more favorable to him than the alternates. Defendant’s suggestion that the trauma

of the hurricane and the jurors’ “inevitable” memory lapses rendered them incapable

of fairly deciding his case has absolutely no support in the record.            Upon

reconvening, the district court properly instructed the jury to consider all the

evidence. And the record, most notably the jury’s acquittal verdict on two wire fraud

counts, Counts 4 and 20 of the indictment, suggests this is exactly what the jury did.

We see nothing even remotely akin to an abuse of discretion in the trial judge’s

decision to deny Defendant’s motion for a mistrial.

      2. Motion for Severance

      Defendant has consistently claimed throughout these proceedings that while

a “significant amount” of tax fraud occurred at Tax King between 2012 and 2014,

the evidence established the fraud “could have easily occurred” without his personal

knowledge or involvement. Presumably to bolster his defense, Defendant moved

the district court to sever Count 17 and Counts 34 through 38, which he refers to as

the “Wilson Counts,” from the indictment. According to Defendant, the crimes

alleged in these counts had nothing to do with Tax King or the wire fraud conspiracy

alleged in Count 1. Count 17 alleged Defendant committed wire fraud by filing a

fraudulent, purportedly self-prepared tax return in the name of Jarez Wilson for the

2012 tax year. Counts 34 through 38 alleged Defendant laundered money procured

                                          7
         USCA11 Case: 18-11840        Date Filed: 10/14/2020   Page: 8 of 32



from a similarly fraudulent 2011 tax-year return in Wilson’s name. Unlike the wire

fraud alleged in Count 17, the Government could not charge this fraud as a stand-

alone execution of the scheme due to the statute of limitations. The district court

denied the motion to sever based on improper joinder, as well as Defendant’s motion

for a new trial based on its failure to sever. The court reasoned the criminal act

alleged in Count 17 was “part and parcel” of the fraudulent scheme, in particular its

wire fraud and conspiracy aspects. The court further explained Counts 34 through

38 were likewise part of the tax fraud scheme because the funds that were part of the

money laundering counts arose from monies Defendant received from his execution

of the scheme in its early stages.

      Defendant refers us to Federal Rules of Criminal Procedure 8(a) and 14(a) in

support of his argument. The former permits the joinder of offenses where they “are

of the same or similar character . . . , or are connected with or constitute parts of a

common scheme or plan.” Fed. R. Civ. P. 8(a) The latter provides relief from

prejudicial joinder by permitting the district court to order separate trials of counts

“[i]f the joinder of offenses . . . in an indictment . . . appears to prejudice a

defendant.” Fed. R. Civ. P. 14(a). We undertake a two-step analysis to determine

whether separate charges were properly tried together. Looking to the face of the

indictment, we first review de novo whether counts were properly joined at the outset

under Rule 8(a). United States v. Barsoum, 763 F.3d 1321, 1336–37 (11th Cir.

                                          8
          USCA11 Case: 18-11840        Date Filed: 10/14/2020   Page: 9 of 32



2014). We then review the denial of a post-trial motion for a new trial based on the

denial of a pre-trial motion to sever for an abuse of discretion. Id. at 1336. We will

reverse the denial of a motion for a new trial only if Defendant can meet the “heavy

burden” of demonstrating he received an unfair trial due to “compelling prejudice”

as a result of the joinder. Id. at 1337.

      Applying the Rule 8 standard, the Government properly joined both Counts

17 and 34 through 38 in the indictment. Count 17 is indisputably of the “same or

similar character” as the other wire fraud counts. Counts 2 through 22 all charged

Defendant with wire fraud based on the filing of fraudulent income tax returns.

Moreover, Counts 2 through 17 alleged instances of wire fraud for which Defendant

was responsible, all occurring within a two-month period in early 2013. Counts 34

through 38 were also properly joined because the allegations of money laundering

were a part of the tax fraud scheme. As the complaint alleged, the monies laundered

were “proceeds of specified unlawful activity,” i.e., wire fraud. Money laundering

was the alleged manner by which Defendant and others intended to enjoy the fruits

of their scheme. Accordingly, the Government properly joined Counts 17 and 34

through 38 to the remaining counts of the indictment consistent with Rule 8, and the

district court did not err in denying Defendant’s pre-trial motion to sever them.

      Moving to the Rule 14 inquiry, our careful review of the trial transcript

confirms Defendant did not suffer “compelling prejudice” as a result of the district

                                           9
         USCA11 Case: 18-11840      Date Filed: 10/14/2020   Page: 10 of 32



court’s decision to try the Wilson Counts with the remaining counts of the

indictment. Defendant says the Wilson Counts were not sufficiently related to the

“Tax King” Counts. In particular, Defendant is concerned the jury may have used

evidence of the former crimes, which “his fingerprints were all over,” to infer his

criminal disposition to commit the latter crimes under the Tax King facade. We are

not so concerned. Suffice to say a jury, based on the voluminous and overwhelming

evidence at trial, could easily conclude Defendant and Tax King were effectively

one and the same. The Wilson Counts were sufficiently related to the Tax King

Counts because the Government’s proof on the former tended to bear directly upon

Defendant’s knowledge of and involvement in the tax fraud scheme operated out of

Tax King’s offices.

      To be sure, the Wilson Counts, in particular Counts 34 through 38, represent

the commencement of the fraudulent scheme, the complexity of which evolved over

time in an effort to conceal the identities of those involved. The plot began to form

when the IRS issued Defendant a preparer’s tax identification number (PTIN) in

January 2012. The same month, Defendant registered the fictitious name “Tax

King” with the Florida Division of Corporations. In February 2012, before Tax King

became fully operational, Defendant “tested the waters” by filing a federal income

tax return for the tax year 2011 in the name of Jarez Wilson. Defendant had

previously obtained Jarez’s information from Jarez’s mother, Irene Wilson, whom

                                         10
         USCA11 Case: 18-11840       Date Filed: 10/14/2020    Page: 11 of 32



he informed of his intended fraud. The return represented that Jarez had prepared

and filed it himself without the assistance of a tax preparer. Like some other returns

constituting part of the scheme, the return claimed a refund based on false gambling

winnings. And like many other returns, the return claimed a refund for false wages.

Defendant, with Irene Wilson’s assistance (she later pled guilty to conspiracy to

defraud the United States by false claims), laundered the monies the two received

from Jarez’s return, which exceeded $100,000. We need not belabor the point. A

jury was entitled to find based on the evidence the Government presented that Jarez’s

false 2011 return was part of the conspiratorial scheme underlying the indictment’s

wire fraud counts.     The district court did not abuse its discretion in denying

Defendant’s motion for a new trial based on its failure to sever the Wilson Counts.

      3. Motions to Suppress

      Before trial, Defendant also filed two motions to suppress evidence seized

pursuant to a search warrant from Tax King’s principal office located in a two-story

building at 3600 Broadway, West Palm Beach, Florida 33407. According to

Defendant’s first motion, the search warrant was unlawfully issued because the

affidavit in support thereof failed to articulate facts sufficient to establish probable

cause for the search. In his second motion, Defendant claimed the warrant did not

authorize examiners to access password-protected computer hard drives seized



                                          11
         USCA11 Case: 18-11840      Date Filed: 10/14/2020    Page: 12 of 32



during the search. Following a hearing, the district court denied both motions from

the bench.

      A district court’s ruling on a motion to suppress presents a mixed question of

law and fact. We review findings of fact for clear error and the application of the

law to the facts de novo. United States v. Shabazz, 887 F.3d 1204, 1213 (11th Cir.

2018). We construe all facts in the light most favorable to the party that prevailed

below, in this case the Government. Id. The law requires us to give great deference

to a district courts’ determination of probable cause. Id. at 1214. Specifically, an

affidavit in support of a search warrant only need contain information sufficient to

establish (1) a connection between the defendant and the place to be searched and

(2) a fair probability evidence of the suspected crime will be found. Id.

      Defendant’s claim that the affidavit in support of the warrant failed to

establish probable cause is meritless. The eleven page affidavit set forth in great

detail the basis for probable cause. To summarize, a large number of federal income

tax returns, resulting in tax refund claims, had been electronically submitted within

the conspiracy’s applicable time frame using the Electronic Filing Identification

Number (EFIN) belonging to Tax King. The July 2012 EFIN application listed

Defendant as the responsible official and primary contact for Tax King. The returns

were filed from an IP address assigned to the building in which Tax King’s principal

office was located at 3600 Broadway in West Palm Beach. The affidavit specifically

                                         12
         USCA11 Case: 18-11840       Date Filed: 10/14/2020    Page: 13 of 32



referenced three returns for the 2013 tax year submitted under Tax King’s EFIN.

Each return claimed taxpayer wages of around $25,000 and consequent refunds for

unemployed individuals incarcerated by the State of Florida during the applicable

time period, all the victims of identity theft. As of early February 2014, 283 returns

for the 2013 tax year had been electronically submitted to the IRS under Tax King’s

EFIN. All 283 submitted returns requested tax refunds. Agents had observed

Defendant and Stephane Anor, a tax preparer ostensibly employed by Tax King

(who subsequently pled guilty to conspiracy to commit wire fraud associated with

the scheme), outside Tax King’s office building. Some tax returns submitted under

Tax King’s EFIN listed Anor’s PTIN. The affidavit in support of the search warrant

undoubtedly established a fair probability agents would find evidence of criminal

tax fraud associated with Defendant at Tax King’s West Palm Beach office.

      Defendant’s claim that the Government needed an additional warrant to

search the contents of the computers seized from Tax King because they were

password protected is similarly without merit. Defendant cites no authority to

support his proposition, and we have found none. The warrant authorized the seizure

of “[c]omputers, electronic devices, or digital or electronic storage media” that might

contain items whose seizure the warrant authorized. The warrant further authorized

the seizure of “passwords, encryption keys, and other access devices that may be

necessary to access the computers.”        This language indicates officials were

                                          13
           USCA11 Case: 18-11840     Date Filed: 10/14/2020    Page: 14 of 32



authorized under the warrant to access the computers by necessary means.

Moreover, the warrant’s language is consistent with Federal Rule of Criminal

Procedure 41(e)(2)(B), which authorizes the review of information stored on

computers seized pursuant to a warrant: “A warrant . . . may authorize the seizure

of electronic storage media or the seizure or copying of electronically stored

information. Unless otherwise specified, the warrant authorizes a later review of the

media or information consistent with the warrant.” Fed. R. Civ. P. 41(e)(2)(B). The

district court committed no legal error in denying Defendant’s motions to suppress.

         4. Motions in Limine

         Defendant next claims the district court committed three evidentiary errors

that rendered his trial fundamentally unfair, thus entitling him to a new trial. His

first two claims are meritless. Defendant says both the introduction of and reference

to statements of his co-conspirator Anor at trial violated his constitutional rights to

confrontation and fundamental fairness. But Defendant does not point out where

such evidence was introduced during trial, and the Government represents the court

admitted no such evidence.        Our review of the trial transcript confirms the

Government’s representation, and Defendant does not suggest otherwise in his reply

brief.     Defendant also says the Government improperly called IRS expert

“witness(es)” to testify at trial that the tax returns alleged in the indictment were

fraudulent. Again, Defendant does not tell us what this expert testimony was or

                                          14
         USCA11 Case: 18-11840       Date Filed: 10/14/2020    Page: 15 of 32



point out in the record where we can find such testimony. The Government responds

that prior to trial the district court precluded any of its experts from proffering an

opinion as to fraudulent activity and, therefore, the Government did not seek to

introduce such evidence. Defendant makes no effort to rehabilitate his argument in

his reply brief.

       Defendant lastly claims he suffered “severe prejudice” when the district court

permitted the Government to introduce evidence of uncharged, allegedly false tax

returns at trial contrary to Federal Rule of Evidence 404(b) and the rules of intrinsic

evidence. According to Defendant, the Government intended such evidence to give

the impression that Defendant personally filed these returns when these returns did

not contain Defendant’s PTIN. But Defendant does not discuss any particular

uncharged return or cite us to the record, so we are left to ponder how the evidence

about a particular return unfairly prejudiced his defense.

       In any event, regardless to what specific evidence Defendant refers, this Court

“repeatedly has held that evidence of uncharged conduct that is part of the same

scheme or series of transactions and uses the same modus operandi as the charged

offenses is admissible as intrinsic evidence outside the scope of Rule 404(b).”

United States v. Ford, 784 F.3d 1386, 1394 (11th Cir. 2015). We review the

admission of such evidence only for an abuse of discretion. Id. Our record review

reveals that all evidence of returns not referred to in the indictment—well in excess

                                          15
         USCA11 Case: 18-11840       Date Filed: 10/14/2020    Page: 16 of 32



of 1,000, maybe closer to 2,000, were submitted to the IRS over the course of the

conspiracy—were filed within the time frame of the conspiracy using the same

sundry methods as those returns referenced in the indictment. These uncharged

returns formed an integral part of the conspiracy, whether (1) filed as self-prepared,

(2) filed in the name of conspirators or sham tax preparers ostensibly employed by

Tax King, or (3) filed through another company controlled by Defendant known as

NPN Multiservices. The evidence of uncharged fraudulent returns undoubtedly was

probative evidence “inextricably intertwined” with the scheme charged in the

indictment. Id. As such, the district court did not abuse its discretion in admitting

evidence of such returns.

      5. Constructive Amendment / Material Variance

      Continuing on, Defendant cursorily argues that he is entitled to a judgment of

acquittal because a constructive amendment to the indictment occurred as a result of

evidence the Government presented at trial relating to a number of the wire fraud

counts. A constructive amendment, which constitutes per se reversible error,

“occurs when the essential elements of the offense contained in the indictment are

altered to broaden the possible bases for conviction beyond what is contained in the

indictment.” United States v. Holt, 777 F.3d 1234, 1261 (11th Cir. 2015). The

totality of Defendant’s argument is just this: The indictment alleged Defendant

“transmitted or caused to be transmitted” the returns that were the subject of the wire

                                          16
         USCA11 Case: 18-11840       Date Filed: 10/14/2020    Page: 17 of 32



fraud counts when the evidence showed it was someone else who prepared these

returns. Defendant, however, fails to enlighten us as to why he, under the auspices

of Tax King or any related entity with which he was closely involved, could not

cause the transmission of a tax return that did not name him as its preparer. The

perfunctory nature of Defendant’s argument constitutes a waiver of such argument.

E.g., United States v. Woods, 684 F.3d 1045, 1064 n.23 (11th Cir. 2012); see also

Fed. R. App. P. 28(a)(8)(A) (Arguments contained in an appellant’s opening brief

must include “appellant’s contentions and the reasons for them, with citations to the

authorities and parts of the record on which the appellant relies.”).

      Defendant makes the related argument that a variance occurred when the

Government presented evidence of fraudulent returns submitted to the IRS by way

of a tax preparation business known as NPN Multiservices (NPN). According to

Defendant, the Government attributed all the fraudulent filings related to NPN to

Defendant even though the indictment did not allege those filings were attributable

to him. A variance occurs when the facts proved at trial deviate from the facts stated

in the indictment but the essential elements of the offense are the same. Holt, 777
F.3d at 1261. The two sets of facts must correspond to ensure the defendant receives

proper notice of the charges against which he must defend and is protected against a

later prosecution for the same offense. Id. A variance requires reversal only when

the defendant can establish his rights were substantially prejudiced. Id.

                                          17
         USCA11 Case: 18-11840         Date Filed: 10/14/2020     Page: 18 of 32



      The Government points out, and Defendant does not assert otherwise, that he

did not present his variance claim in the district court, so our review is for plain error.

To demonstrate plain error, Defendant must show (1) an error, (2) that is plain, and

(3) that affects his substantial rights. United States v. Deason, 965 F.3d 1252, 1265

(11th Cir. 2020). If these three conditions are met, we may then exercise our

discretion to notice a forfeited error, but only if the error seriously affects the

fairness, integrity, or public reputation of judicial proceedings. Id. As an exception

to the contemporaneous objection rule, the plain error rule places a demanding

standard before Defendant which he does not even argue he can meet. Id.

      At trial, the Government presented evidence that numerous fraudulent returns

were filed by NPN. NPN was a fictitious company name registered to an individual

known as Napoly St. Fleurant, with its principal place of business listed as 902 West

7th Street in West Palm Beach. The IRS issued St. Fleurant an EFIN in January

2014. Shortly thereafter, fraudulent tax returns for the 2013 tax year were filed using

this EFIN and an internet connection registered to NPN. One of those returns was

charged in Count 22 (on which the Government agreed to a judgment of acquittal

following trial) as part of the wire fraud scheme. The district court also admitted

evidence of similarly fraudulent NPN returns not identified in the indictment.

      The evidence at trial linked these fraudulent returns to Tax King and, in turn,

Defendant. For instance, Kyle Dye, a victim of identity theft, purportedly prepared

                                            18
         USCA11 Case: 18-11840       Date Filed: 10/14/2020    Page: 19 of 32



the returns filed through NPN. Kyle is the late husband of Linda Dye, also a victim

of identity theft and an individual listed as preparing fraudulent returns for Tax King.

Perhaps even more injurious to Defendant is the fact that during the search of Tax

King’s principal office, agents located a Comcast modem together with a work order

stating the modem belonged to NPN. The work order stated NPN was located in a

suite next to Tax King in the same building at 3600 Broadway in West Palm Beach.

But the evidence showed NPN had never been located anywhere in the building.

Thus, the Government reasonably posited that Defendant knew about and was

responsible for causing the transmissions of fraudulent returns filed through NPN.

      Defendant asserts the Government never alleged or indicated in the indictment

that it would attribute the returns associated with NPN to him. But Defendant does

not dispute that the indictment charged him with a count of wire fraud based on a

fraudulent return filed by way of NPN. Nor does he dispute the Government’s

statement that he received pretrial discovery and notice about NPN and its tax

returns, evidence which he now says prejudiced him. Defendant was neither

unjustifiably nor substantially prejudiced by evidence of the NPN returns because

the Government established the fraud associated with such returns was part of the

tax fraud scheme in which Defendant played a significant part. The district court

thus did not err by denying Defendant any relief based on his claim of variance.

      VI. Sufficiency of the Evidence

                                          19
         USCA11 Case: 18-11840       Date Filed: 10/14/2020    Page: 20 of 32



      As a final challenge to his convictions, Defendant broadly posits that a jury

could not find him guilty beyond a reasonable doubt of any criminal conduct—not

wire fraud, conspiracy to commit wire fraud, aggravated identity theft, or money

laundering—based on the evidence the Government presented at trial. Therefore,

Defendant says the district court erred in denying him a judgment of acquittal on all

thirty counts of conviction. We review challenges to the sufficiency of the evidence

in criminal cases de novo, viewing the evidence in the light most favorable to the

Government. United States v. Estrada, 969 F.3d 1245, 1265 (11th Cir. 2020). If a

reasonable trier of fact could find the defendant guilty beyond a reasonable doubt

based on the evidence presented at trial, then the evidence is sufficient. Id. at 1265–

66. We assume the jury made all credibility choices in support of the verdict and

accept all reasonable inferences tending to support the Government’s case. Id. at

1266. Putting forth a hypothesis of innocence does not establish the Government’s

evidence was insufficient. Id. The question is not whether a jury could have

acquitted Defendant, but rather, whether a reasonable jury could have found

Defendant guilty beyond a reasonable doubt on the charges presented. Id.

      Defendant tells us he opened Tax King “to prepare returns for individuals and

to help them obtain fast tax refunds when applicable. He did not open the business

knowing other unscrupulous people would use him as a conduit for tax fraud.”

Carefully avoiding any discussion of the record facts or the reasonable inferences a

                                          20
         USCA11 Case: 18-11840        Date Filed: 10/14/2020    Page: 21 of 32



jury could draw in the Government’s favor, Defendant’s story is that he was merely

“the officer of a company that failed to exercise ‘ordinary prudence’ over the control,

maintenance, and operation of his business.”         The voluminous trial transcript

consisting of over 1,000 pages which we have carefully read and studied, paints a

different picture. The district court concluded the evidence in support of the jury’s

verdict was “overwhelming” on all counts.           The court was correct.       As the

Government pointed out to the jury, this case is not about a legitimate tax preparation

business where some fraud was occurring. This case is about “a massive fraudulent

scheme masquerading as a tax preparation business.” Anyone who has read the trial

transcript would be hard-pressed to disagree.

      The evidence showed that early in 2012 Defendant registered himself as

owner of Tax King, later incorporated Tax King, and served as its sole officer and

director. Defendant was Tax King’s sole registered agent and signatory on its bank

account. He rented Tax King’s principal office space in West Palm Beach. The rent

included an IP address from which fraudulent tax returns were filed. Defendant

applied for Tax King’s EFINs and his own PTIN. Tax King had EFINs assigned to

its principal office and later to two Florida satellite offices, one of which was located

at Defendant’s home in Riviera Beach and the other in Orlando. By all record

appearances, Defendant was in charge of Tax King’s operations.



                                           21
         USCA11 Case: 18-11840      Date Filed: 10/14/2020   Page: 22 of 32



      Defendant and at least one other individual commenced the criminal phase of

the scheme for the tax year 2011 in early 2012. We have already mentioned in our

discussion of Defendant’s severance claim how he and Irene Wilson agreed to

defraud the IRS by filing a fraudulent 2011 tax return in the name of her son, Jarez,

from an IP address assigned to 3600 Broadway in West Palm Beach. And how they

then laundered the six-figure proceeds—over $80,000 of which ended up in

Defendant’s bank account—beginning with a deposit into Irene’s PBC Credit Union

checking account. Next, one day after submission of Wilson’s return, the IRS

received the purported 2011 return of Reshon Mathis.         Like Wilson’s return,

Mathis’s return was filed from Tax King’s IP address and reported gambling

winnings based on a false Form W-2G.          This return claimed a refund of over

$86,000. The IRS rejected Mathis’s return and did not pay the requested refund.

Shortly thereafter, a 2011 return in the name of Sharon Moore requesting a refund

of nearly $41,000 was submitted to the IRS through the same IP address. The return

requested Moore’s refund be deposited into an account at TD Bank in the name of

Cessaley Pearson, notably an individual who shared Defendant’s surname. The

address listed on the account was Defendant’s home address in Riviera Beach,

Florida. Someone had opened the TD Bank account just one day before submission

of Moore’s tax return to the IRS. Again, the IRS refused to pay the requested refund.



                                         22
         USCA11 Case: 18-11840       Date Filed: 10/14/2020    Page: 23 of 32



The same bank account, which was opened with a $20 deposit, was closed six days

later with a $20 withdrawal.

      The scheme progressed in 2013 to where fraudulent 2012 tax year returns

would identify Tax King as their source. Some of the returns, around ninety that the

IRS initially accepted, identified Defendant as the preparer. Others identified

Stephane Anor as preparing them. (Recall Anor was a so-called Tax King employee

who was charged in this case with conspiracy to commit wire fraud before pleading

guilty.) Still other returns identified victims of identity theft, namely Linda Dye and

Febe Barthe, as return preparers. In December 2012, Tax King opened an account

with Drake Software. Tax King used Drake’s tax preparation software and services

to file tax returns for the 2012 and 2013 tax years. The IRS rejected over half of

those returns outright. Defendant was Tax King’s sole point of contact for Drake

and spoke frequently with its representatives for assistance. Tax King also opened

accounts with Advent Financial Services and EPS Financial, both of which provided

a means for a taxpayer to pay a tax preparation fee from a tax refund with the

remaining balance then issued on a debit card—ideal for “clients” whose identities

were stolen. These two accounts listed Defendant as the sole contact for Tax King

and his home address as Tax King’s mailing address. An EPS representative

testified that Tax King’s funding ratio during the latter part of the scheme was 15%.



                                          23
         USCA11 Case: 18-11840       Date Filed: 10/14/2020    Page: 24 of 32



This meant the IRS was issuing refunds in only 15% of Tax King’s returns with

which EPS was involved. A funding ratio lower than 60% raised a “red flag.”

      For the 2012 tax year, Tax King filed over 1,000 tax returns with the IRS

seeking refunds totaling over $4 million. No Tax King return showed federal tax

owing. The IRS paid a refund on 292 of those returns totaling just under $1 million.

For the 2013 tax year, Tax King filed over 500 federal returns seeking refunds

totaling just under $2 million. Once again, no Tax King return showed federal tax

owing. The IRS paid a refund on 99 of those returns totaling just under $400,000.

Many Tax King returns for this tax year were fraudulent in one or more respects.

Some constituted outright taxpayer identify theft as established by the trial testimony

of numerous victims of the scheme. Other returns overstated the amount of a

taxpayer’s earned income. Fake W-2s exaggerating the amount of tax withheld often

accompanied these returns.      Or, as in the case of multiple returns Defendant

personally prepared, the returns outright lied about the taxpayer’s place of

employment. Tax King even filed fraudulent returns in the names of unemployed

incarcerated individuals. In other instances, Tax King returns sought refunds using

the American Opportunity Tax Credit (AOTC). The AOTC is an education credit

of up to $2,500 that allows an eligible taxpayer incurring educational expenses to

claim a $1000 refund even if the taxpayer owes no tax. Tax King filed hundreds of



                                          24
         USCA11 Case: 18-11840       Date Filed: 10/14/2020   Page: 25 of 32



returns claiming this credit for both the 2012 and 2013 tax years. In most instances,

the credit had no basis in fact whatsoever.

      The 2013 tax year was Tax King’s last. NPN, the fictitious tax preparation

business we addressed in our discussion of Defendant’s variance claim, appeared as

part of the scheme in January 2014. Over the course of two days that same month,

NPN filed 146 federal returns claiming about $450,000 in refunds. Two months

later, on March 12, 2014, agents executed a search warrant for Tax King’s West

Palm Beach office on a weekday afternoon during tax season. Notably, no one was

present at the small one room office. Taped on the inside of the office building’s

front door was a sign that read: “Please call Stephane at (561) 260-8778 or Corry at

(561) 255-7840.” A placard inside the building also identified Stephane Anor and

Defendant Corry Pearson and listed their phone numbers. The placard advertised:

“Tax King. Get the most out of your refund. . . . Fast, affordable, reliable tax pros.

W-2 and last check accepted. Mobile services.” Somewhat more detailed flyers to

the same effect were found on a table in the building’s hallway.

      Inside Tax King’s office, agents seized a large quantity of incriminating

evidence. We have already noted that inside the office agents located a Comcast

modem and work order stating the modem belonged to NPN. Among other items,

agents also found (1) records of three supposedly self-prepared returns that would

have no reason to be in the files of a tax preparation service; (2) numerous copies of

                                         25
         USCA11 Case: 18-11840       Date Filed: 10/14/2020    Page: 26 of 32



fraudulent tax returns, some of which listed Defendant as the preparer; and (3) a

number of fake driver’s licenses. Forensic analysis of two computers seized from

the office revealed someone had used the computers to search businesses and

educational institutions and even “dead people.” The computers contained no

financial data, accounting records, or payroll information for Tax King despite the

fact it had “earned” $165,000 in tax preparation fees over the course of two years.

After agents executed the search warrant on March 12, Defendant’s landlord, Keith

Miller, never saw or heard from Defendant again. As of March 19, 2014, Tax King’s

bank account, on which Defendant was the sole signatory, contained $67,178.80.

After one cash withdrawal on March 21 and three withdrawals on March 26, the

account’s remaining balance was $178.80.

      Despite all the foregoing evidence and much more we have not recited in the

interest of time and space, Defendant asserts a reasonable jury could not find he had

any knowledge of the criminal wrongdoing alleged in the indictment. Regarding the

sixteen counts of wire fraud and one count of conspiracy to commit the same,

Defendant says the Government presented no direct evidence that he prepared or

filed any tax returns on behalf of those individuals described in the wire fraud counts,

or that he knowingly and voluntarily agreed with anyone to achieve the unlawful

objective of a wire fraud scheme. Evidence supporting Defendant’s convictions,

however, may be direct or circumstantial, and we do not distinguish between the

                                          26
        USCA11 Case: 18-11840       Date Filed: 10/14/2020   Page: 27 of 32



weight given either sort of evidence. United States v. Guevara, 894 F.3d 1301, 1307

(11th Cir. 2018).

      To prove wire fraud, the Government was not required to prove Defendant

personally prepared those fraudulent returns identified in the wire fraud counts or

personally transmitted them over wire. The Government could prove wire fraud by

establishing Defendant knowingly devised a scheme to defraud and caused a writing

to be transmitted over wire for the purpose of executing such scheme. United States

v. Feldman, 931 F.3d 1245, 1257 (11th Cir. 2019). The Government could prove a

conspiracy to commit wire fraud by establishing Defendant agreed with another to

pursue the scheme’s unlawful objective. Id. at 1257–58. The jury heard evidence

about Defendant’s knowledge of and participation in the scheme in its early stages,

most notably the testimony of Irene Wilson. The jury also heard a voluminous

amount of evidence, outlined above, giving rise to reasonable inferences bearing on

Defendant’s guilt, namely that he was significantly involved in all of Tax King’s

operations and that he agreed with others such as Irene Wilson and Stephane Anor

to carry out the scheme.

      A reasonable jury could readily find based on the evidence presented that

Defendant knowingly devised a scheme to defraud the Government of money and

participated in a conspiracy to achieve the same. See United States v. Langford, 647
F.3d 1309, 1320 (11th Cir. 2011) (wire fraud encompasses a defendant’s intentional

                                        27
         USCA11 Case: 18-11840        Date Filed: 10/14/2020     Page: 28 of 32



participation in a scheme to defraud another of money). Assuming, as the law

requires, that the jury made all credibility choices in support of the verdict and

accepted all reasonable inferences tending to support the Government’s case,

Estrada, 969 F.3d at 1265, the record evidence establishes beyond a reasonable

doubt that Defendant was aware of and understood the nature of the wire fraud

scheme and was instrumental in perpetrating it in agreement with others.

      With this analysis upholding his wire fraud convictions, Defendant’s

argument regarding the sufficiency of the evidence on the five counts of money

laundering necessarily falters. His argument on those counts is simply “inasmuch

as there was insufficient evidence to prove the offenses concerning wire fraud, these

money laundering counts must fall as well.” This leaves us with Defendant’s

challenge to the eight counts of aggravated identity theft.          Again, Defendant

concedes the commission of these crimes, each of which was tied to a wire fraud

count, but insists he was not involved. And again, just like the wire fraud counts,

the Government’s evidence permitted the jury, albeit through reasonable inferences

drawn from circumstantial evidence, to conclude otherwise.

      The district court instructed the jury that to establish a violation of the identity

theft statute, 18 U.S.C. § 1028A(a)(1), the Government had to prove Defendant (1)

knowingly transferred, used, or possessed (2) the means of identification of another

person, (3) knowing the means of identification belonged to another, (4) without

                                           28
         USCA11 Case: 18-11840       Date Filed: 10/14/2020    Page: 29 of 32



lawful authority (5) during and in relation to a felony enumerated in §1028A(c), one

of which is wire fraud. United States v. Hurtado, 508 F.3d 603, 606–07 (11th Cir.

2007), abrogated in part by Flores-Figueroa v. United States, 556 U.S. 646, 647

(2009) (recognizing the element that a defendant must know the means of

identification at issue belonged to another). Importantly, however, the court also

instructed the jury that Defendant could be found guilty of the substantive offense if

the jury found he aided and abetted such offense in violation of 18 U.S.C. § 2. Thus,

the jury could find Defendant guilty of aggravated identity theft even if Defendant

did not perform every act necessary to commit the crime. United States v. Sosa, 777
F.3d 1279, 1293 (11th Cir. 2015). Under subsection 2(b), Defendant was liable for

aggravated identity theft (as well as the other substantive crimes charged in the

indictment) if the evidence was sufficient for a reasonable jury to conclude he

“willfully cause[d] an act to be done which if directly performed by him or another

would be an offense against the United States.” 18 U.S.C. §2(b).

      We have already explained that the evidence presented, both direct and

circumstantial, established Defendant’s knowing participation in a scheme to

defraud the Government of money. The evidence further established that the scheme

consisted in substantial part of misusing the identities of real taxpayers. Defendant’s

extensive involvement in Tax King’s operations—operations that appear almost if

not entirely illegitimate—coupled with the sizable cache of falsified personal

                                          29
         USCA11 Case: 18-11840        Date Filed: 10/14/2020    Page: 30 of 32



documents located in its principal office and the evidence of identity theft associated

with its business, permitted the jury to infer that the aggravated identity theft alleged

in the indictment occurred with the oversight and under the direction of Defendant

in violation of 18 U.S.C. §§ 1028A(a)(1) & 2. Accordingly, the district court did

not err in denying Defendant’s motion for judgment of acquittal in its entirety.

      VII. Amount of Loss Calculation

      The final issue Defendant raises pertains to his sentence. At sentencing, the

district court adopted a revised pre-sentence investigation report (PSI) and found

Defendant intended to cause a loss of $5,173,274. The court applied an 18-level

upward adjustment to his base offense level because the loss was more than $3.5

million but not more than $9.5 million. U.S.S.G. § 2B1.1(b)(1)(J). Defendant’s

final adjusted offense level was 31. Coupled with a criminal history category of I,

Defendant’s guideline range was 108 to 135 months, plus a mandatory 24-month

consecutive sentence for the aggravated identity theft counts. The court granted

Defendant a slight variance from the guideline range and sentenced him to 124

months in prison.

        Prior to sentencing, Defendant generally objected to “any and all purported

factual assertions contained with the [PSI] in its entirety.” Defendant’s only specific

objection to the PSI’s calculation of intended loss involved losses attributable to

three tax returns charged in counts on which the Government agreed to a judgment

                                           30
         USCA11 Case: 18-11840        Date Filed: 10/14/2020    Page: 31 of 32



of acquittal following trial. The entire loss amount to which Defendant objected was

$11,609.00, which he acknowledged would not affect the upward adjustment. The

district court denied the specific objection and asked Defendant if he would make

any further arguments “other than a general objection.” New defense counsel (now

court-appointed as a result of Defendant’s indigency) informed the court that “[a]t

this point, we’re not in a position to argue anything specific to the court.” The court

commented that Defendant’s general objection was insufficient to allow it to make

a “full determination” of loss. Rather, “based on the [trial] testimony . . . , the court

overrule[d] the general objection to the loss amount.”

        With nary a citation to the record, Defendant presents his opening appellate

argument challenging the court’s loss calculation in one sentence: “[T]he trial court

erred at the sentencing hearing by attributing the entire loss amount of the alleged

conspiracy to the Defendant without limiting the loss amount to the Defendant’s

specific relevant conduct, nor did the court make a finding as to what losses were

reasonably foreseeable.” Defendant neither identifies his relevant conduct nor tells

us what losses that the court attributed to him were not reasonably foreseeable. Once

again, the perfunctory nature of Defendant’s sentencing argument in his opening

brief constitutes a waiver of such argument. Woods, 684 F.3d at 1063 n.23; Fed. R.

App. P. 28(a)(8)(A). But even assuming otherwise, Defendant acknowledges we

would review the district court’s acceptance of the PSI’s loss calculation only for

                                           31
         USCA11 Case: 18-11840      Date Filed: 10/14/2020   Page: 32 of 32



plain error. Yet Defendant make no argument to suggest the district court plainly

erred by doing so other than to say “[i]n this instance, the Defendant had

demonstrated clear and plain error.”     Defendant needed to tell us with some

particularity how his own loss calculation amounts to less than $3,500,000, such that

he suffered any substantial prejudice from the 18-level enhancement to his base

offense level. This he has not done.

                                       ***

      For all the foregoing reasons, the district court’s judgment of conviction and

sentence is AFFIRMED.




                                         32